915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack Webb DEWBERRY, Plaintiff-Appellant,v.Edward M. THOMAS, Judge, Charles P. Reisman, Stan Rubach,Defendants-Appellees.
No. 90-1324.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and HIGGINS, District Judge.*

ORDER

2
Jack Webb Dewberry, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory and injunctive relief, Dewberry sued the state trial court judge and the public defender who represented him in his state court proceedings.  Dewberry alleged various constitutional violations.  The district court sua sponte dismissed the case as frivolous under 28 U.S.C. Sec. 1915(d).  Dewberry filed a timely appeal.


4
Upon review, we determine that the district court properly dismissed the case.  Dewberry's complaint is frivolous because it lacks an arguable basis in law.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, we hereby affirm the judgment for the reasons stated in the district court's order of dismissal filed on February 28, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation